Title: From Thomas Jefferson to B. B. Breedin, 25 September 1822
From: Jefferson, Thomas
To: Breedin, B. B.


Sir
Monticello
Sep. 25. 22.
Your letter of Aug. 19. was recieved on the 20th instant. I am sorry it is not in my power to inform you at what point of time our university may be opened. all our buildings are compleated except one, and when that will be done depends on the disposition of our state legislature to furnish the means. the general belief is that the last elections to that body have been favorable to the institution; and my own expectation is that we may open it, either at the close of the ensuing year, or within a year or two after that, according to the dispositions of the next or future legislatures. whenever it shall be opened we mean that it shall be under professors as eminent in their respective lines of science as can be procured on either side of the Atlantic, and  no endeavours will be spared to give a participation of it’s benefits to students from our sister states equally with those of our own. Accept the assurance of my great respect.Th: Jefferson